Citation Nr: 0908455	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-05 077	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1966, with subsequent reserve service.  

This appeal for entitlement to service connection for PTSD 
was previously before the Board of Veterans' Appeals (Board) 
in August 2006, when it was denied.  In the same decision, 
the Board remanded an appeal for entitlement to service 
connection for irritable bowel syndrome to the Appeals 
Management Center (AMC).  The Veteran appealed the denial of 
service connection for PTSD to the United States Court of 
Appeals for Veterans' Claims (Court).  By Order of November 
2007, the Court granted a joint motion filed by the parties 
in the case and remanded the matter to the Board for further 
evidentiary and procedural development.  The appeal involving 
irritable bowel syndrome remains pending in remand status.  
The Veteran's attorney filed argument in support of his 
appeal in February 2009.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action on his part 
is required.


REMAND

In the joint motion for remand, the parties to the case 
agreed that additional action is required for the VA to 
fulfill its duty to assist the Veteran in developing evidence 
to support his claim for entitlement to service connection 
for PTSD.  

Essentially, the Veteran's claim for entitlement to service 
connection for PTSD was denied because his reported stressor 
events have not been verified.  That he was a Marine in 
Vietnam from January to July 1966 and that his service 
personnel records reflect participation during that time in 
fourteen operations is clear from the evidence.  The nature 
of his participation and whether he was involved in combat 
are not clear from the record at this time.  

In the joint motion for remand, the parties agreed that the 
VA's letter to the Commandant of the Marine Corps, seeking 
confirmation of the Veteran's reported stressor events was 
not specific enough.  In particular, the letter did not 
include the specific dates that the Veteran was involved in 
the various operations; nor did it include the specific date 
of January 17, 1966, when the Veteran was in Chu Lai; and 
June 14, 1966, when the Veteran was in Da Nang.  
Additionally, the Veteran has reported that he was at Da 
Nang, Chu Lai, and Marble Mountain between November 1965 and 
September 1966 and was subjected to incoming rockets and 
mortars at all three locations.  

Upon remand, therefore, the RO should recontact the 
appropriate office which performs historical research into 
the activities of Marines in Vietnam, providing as much 
specific information as possible, to include the events 
mentioned above, to request verification of the Veteran's 
reported stressors and verification as to his combat status.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should recontact the 
appropriate office which performs 
historical research into the activities of 
Marines in Vietnam, providing as much 
specific information as possible, to 
include the events mentioned above, to 
request verification of the Veteran's 
reported stressors and verification as to 
his combat status.  

2.  Upon receipt of a response from this 
office, the RO should take any additional 
actions which may become apparent, to 
fully develop the Veteran's claim for 
entitlement to service connection for 
PTSD, ensuring that every evidentiary lead 
is followed to completion.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

